PER CURIAM:
In this tax case, C & W Mechanical Contractors, Inc. appeals from the district court’s order of March 6, 2007 granting final summary judgment to the United States on appellants’s complaint for judicial review of the Internal Revenue Service’s administrative determination sustaining the filing of a notice of federal tax lien with respect to assessed unpaid employment taxes and penalties.
After thorough review, we affirm on the basis of the district court’s well reasoned order granting summary judgment to the United States.
AFFIRMED.